DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application and claims filed 8/19/2021.
Claims 10, 12, 18, 20, and 25-33 have been canceled by preliminary amendment. 
Claims 1-9, 11, 13-17, 19, 21-24 have been examined and are pending.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 5/03/2022. 
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9, 11, 13-17, 19, 21-24 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claims 1, 9, 17 recite, in part the following: 
“determine whether the first one of the plurality of cross-demographic total census audience parameter values satisfies a first constraint; 
determine the first one of the plurality of cross-demographic total census impression parameter values satisfies a second constraint based on the first census- level impression count; and 
when the first constraint is not satisfied or the second constraint is not satisfied: (a) discard the first one of the cross-demographic total census audience parameter values and the first one of the cross-demographic total census impression parameter values, and (b) select a second one of the cross-demographic total census audience parameter values and a second one of the cross-demographic total census impression parameter values, the second one of the cross-demographic total census audience parameter values and the second one of the cross-demographic total census impression parameter values to determine a second census-level audience size and a second census-level impression count.” 
Respectfully, on its face, the limitations require “determine the first one of the plurality of cross-demographic total census impression parameter values satisfies a second constraint…”. In view of this requirement, it is not clear what is meant by “when the first constraint is not satisfied or the second constraint is not satisfied…”; i.e. the second constraint is always satisfied because the previous limitation required this constraint to be satisfied by virtue of reciting: “determine the first one of the plurality of cross-demographic total census impression parameter values satisfies a second constraint.”
Therefore, it does not appear that a condition could ever occur which would conform to “when…the second constraint is not satisfied” may occur, it is not clear why applicant has included such a feature in the claim resulting in a lack of clarity which must be resolved for the artisan in as much as they would not be readily apprised of when they are infringing the claimed invention as is currently recited. For this reason, the claim limitation is held to be indefinite.
For the purpose of compact prosecution, the Examiner interprets the limitations in question as follows: 
“determine whether the first one of the plurality of cross-demographic total census audience parameter values satisfies a first constraint; 
Determine [whether] the first one of the plurality of cross-demographic total census impression parameter values satisfies a second constraint based on the first census- level impression count; …”; i.e., the Examiner finds that inclusion of this modifier as underlined supra remedies this issue.
Nonetheless, dependent claims 2-8, 11, 13-16, 19, 21-24  inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11, 13-17, 19, 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 9, 17: 
“determine whether the first one of the plurality of cross-demographic total census audience parameter values satisfies a first constraint; determine the first one of the plurality of cross-demographic total census impression parameter values satisfies a second constraint based on the first census- level impression count; and when the first constraint is not satisfied or the second constraint is not satisfied: (a) discard the first one of the cross-demographic total census audience parameter values and the first one of the cross-demographic total census impression parameter values, and (b) select a second one of the cross-demographic total census audience parameter values and a second one of the cross-demographic total census impression parameter values, the second one of the cross-demographic total census audience parameter values and the second one of the cross-demographic total census impression parameter values to determine a second census-level audience size and a second census-level impression count. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the steps as drafted, are a business decision to implement an undisclosed iterative method of solving for two parameters related to marketing/sales analysis which applicant describes as a cross-demographic total census audience parameter and a cross-demographic total census impression parameter thus falling into Certain Methods of Organizing Human Activity.  Furthermore, the mere nominal recitation of a generic computer components which may be used to perform this method does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and link them to a field of use (i.e. in this marketing/sales data analysis of impressions and audience size) or serve as insignificant extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “An apparatus to determine census-based audience metrics of media across multiple demographics, the apparatus comprising: audience size calculator circuitry to determine a first census-level audience size based on a database proprietor audience size, a database proprietor impression count, a first one of a plurality of cross-demographic total census audience parameter values, and a first one of a plurality of cross-demographic total census impression parameter values; impression count calculator circuitry to determine a first census-level impression count based on the database proprietor audience size, the database proprietor impression count, the first one of the plurality of cross-demographic total census audience parameter values, and the first one of the plurality of cross-demographic total census impression parameter values; and verification controller circuitry...”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for receiving “a first census-level audience size based on a database proprietor audience size, etc…” The claims do not purport any algorithm or any particular new hardware or specialized circuitry to perform the undisclosed “determination” method. Instead, at this high-level of generality, these features merely serve to generally “apply” the aforementioned concepts using generic computer components, link them to a field of use, or are insignificant extra-solution activity (e.g. data collection) in regards to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components (e.g. generic computer components) and “link” them to a field of use (i.e. marketing/sales analysis), or as insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claim 2 recites the following: “…wherein the media is at least one of a webpage, an advertisement, or video.” However, general description of media as a category of well-known media is not significantly more than the already recited abstract idea.
 As another example, dependent claim 3 recites the following: “…further including value tester circuitry to select the first and second ones of the cross-demographic total census audience parameter values from a first range of values and the first and seconds ones of the cross-demographic total census impression parameter values from a second range of values.” However, performing an iterative fitting process for parameters/weights inherently requires selecting an updated/modified parameter/weight from a range of values from which not result in an objective function falling outside of logical values and therefore, stating a fact which naturally follows from the abstract idea is not significantly more than the already identified abstract idea. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11, 13-17, 19, 21-24 are rejected under 35 U.S.C. 103 as obvious over Toupet et al. (US 2015/0193816 A1; hereinafter, "Toupet") in view of Sheppard (U.S. 2019/0057403 A1; hereinafter, "Sheppard").

Claims 1, 9, 17:
Pertaining to claims 1, 9, 17 as exemplified in the limitations of claim 1, Toupet teaches the following:
An apparatus to determine census-based audience metrics of media across multiple demographics, the apparatus comprising: 
audience size calculator circuitry to determine a first census-level audience size based on a database proprietor audience size, a database proprietor impression count, a first one of a plurality of cross-demographic total census audience parameter values, and a first one of a plurality of cross-demographic total census impression parameter values (Toupet, see at least Fig. 6 and associated disclosure e.g.: [0089]-[0107]

    PNG
    media_image1.png
    413
    1083
    media_image1.png
    Greyscale
 “…FIG. 6 illustrates an example table 600 with misattribution-corrected Unique Audience size [first census-level audience size] values 602 …based on the AA factors 402 [cross-demographic total census audience parameter values] of FIG. 4 and the IA factors 502 [cross-demographic total census impression parameter values] of FIG. 5 for different demographic groups. The data of example table 600 illustrates how UA size values 606 [based on a database proprietor audience size] and impression counts 608 [database proprietor impression count] received by the AME 114 in the aggregate (e.g., not individual impression records) from the database proprietor 116 can be adjusted to correct for misattribution-based errors…”); 
impression count calculator circuitry to determine a first census-level impression count based on the database proprietor audience size, the database proprietor impression count, the first one of the plurality of cross-demographic total census audience parameter values, and the first one of the plurality of cross-demographic total census impression parameter values (Toupet, see again at least Fig. 6 and associated disclosure e.g.: [0089]-[0107]

    PNG
    media_image1.png
    413
    1083
    media_image1.png
    Greyscale
 “…FIG. 6 illustrates an example table 600 with misattribution-corrected Unique Audience size values 602 and misattribution-corrected impression counts 604 [a first census-level impression count] based on the AA factors 402 [cross-demographic total census audience parameter values] of FIG. 4 and the IA factors 502 [cross-demographic total census impression parameter values] of FIG. 5 for different demographic groups. The data of example table 600 illustrates how UA size values 606 [based on a database proprietor audience size] and impression counts 608 [database proprietor impression count] received by the AME 114 in the aggregate (e.g., not individual impression records) from the database proprietor 116 can be adjusted to correct for misattribution-based errors…”); and 
Toupet teaches the above limitations, and teaches, e.g. per [0089]-[0094] teaches various constraints to which his AA and IA factors must adhere or else the database proprietor provided audience size or impression count must be adjusted, and Toupet teaches per [0100]: “…In determining whether to use the AA factor approach described above in connection with FIG. 6 or the impressions frequency approach described in connection with FIG. 7 to determine misattribution-corrected UA sizes [census-level audience size], both approaches can be applied over multiple iterations on test data for which true UA sizes are known. The approach that produces the most accurate misattribution-corrected UA sizes relative to the true UA sizes can then be selected for use on real impression data...”, which Examiner understands means iteration through various values of Toupet’s AA and IA using some type of Iterative proportional fitting (IPF) process which is within the knowledge of a person of ordinary skill in the art, to discern which of Toupet’s two approaches produces the most accurate corrected UA, and/or corrected IMP, results. Nonetheless, Toupet may not explicitly teach the nuances of using such Iterative Proportional Fitting (IPF) process to verify audience size and impression count data towards which the below features are apparently directed. However, regarding the below features as recited, Toupet in view of Sheppard teaches the following:
verification controller circuitry to: determine whether the first one of the plurality of cross-demographic total census audience parameter values satisfies a first constraint; determine the first one of the plurality of cross-demographic total census impression parameter values satisfies a second constraint based on the first census- level impression count; and when the first constraint is not satisfied or the second constraint is not satisfied: (a) discard the first one of the cross-demographic total census audience parameter values and the first one of the cross-demographic total census impression parameter values, and (b) select a second one of the cross-demographic total census audience parameter values and a second one of the cross-demographic total census impression parameter values, the second one of the cross-demographic total census audience parameter values and the second one of the cross-demographic total census impression parameter values to determine a second census-level audience size and a second census-level impression count (Sheppard, see at least Figs. 2, 3, 5, and at least [0074]-[0089] teaching, e.g.: “…The IPF process is an iterative algorithm used by the weight calculator 206 to modify and/or adjust the weights values of the weight vector 214 such that the weight values represent household-level weights. For example, the household-level weights scale up the demographics distribution of the sub-population ( e.g., represented by the constraint matrix 210) to correspond with, match, etc. the aggregate data of the population (e.g., represented by the target value total vector 212) to estimate a demographics distribution of the population. While the IPF process is described herein, other methods and/or systems (e.g., other techniques such as least squares, constrained least squares, minimum variance, etc.) may be used to calculate the household-level weights associated with the sub-population households…”; applicant’s cross-demographic total census audience parameter values and cross-demographic total census impression parameter values are analogous to Sheppard’s various “weights” which Sheppard applies to audience values for particular demographic groups, which Sheppard teaches are iteratively modified until a target constraint is met, i.e., “to correspond with, match, etc. the aggregate data of the population ( e.g., represented by the target value total vector 212)…”)


    PNG
    media_image2.png
    948
    799
    media_image2.png
    Greyscale



Therefore, the Examiner understands that Sheppard’s IPF process is a known technique applicable to a known base device/system/method already suggested by Toupet to yield predictable results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply this iterative fitting techniques discussed by Sheppard (i.e. an Iterative Proportional Fitting (IPF) process which iteratively checks and then discards a household-level weight [analogous to applicant’s cross-demographic total census audience parameter values] for a demographics distribution of a sub-population [audience size] if a constraint is not met, i.e. if the sum of the products of the weights and the demographics distribution of a sub-population do not “match, etc. the aggregate data of the population (e.g., represented by the target value total vector 212)”) to both of Toupet’s AA and IA factors (each of which are analogous to Sheppard’s weights) as the means by which Sheppard already teaches an iterative approach may be used, i.e. “applied over multiple iterations on test data for which true UA sizes are known” to determine which approach should be used for real impression data because Toupet and Sheppard are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.  

Claim 2: (Original)
Toupet/Sheppard teaches the limitations upon which this claim depends. Furthermore, Toupet teaches the following: The apparatus of claim 1, wherein the media is at least one of a webpage, an advertisement, or video (Toupet, see at least [0028], teaching e.g.: “As used herein, an
impression is defined to be an event in which a home or individual is exposed to corresponding media (e.g., content and/or an advertisement). Thus, an impression represents a home or an individual having been exposed to media ( e.g., an advertisement, content, a group of advertisements, and/or a collection of content)…”).  

Claims 3, 11, 19: (Original)
Toupet/Sheppard teaches the limitations upon which these claims depends. Furthermore, Toupet in view of Sheppard teaches the following: … select the first and second ones of the cross-demographic total census audience parameter values from a first range of values and the first and seconds ones of the cross-demographic total census impression parameter values from a second range of values (Sheppard, see at least [0074] teaching, e.g.: “…The IPF process is an iterative algorithm used by the weight calculator 206 to modify and/or adjust the weights values of the weight vector 214 such that the weight values represent household-level weights. For example, the household-level weights scale up the demographics distribution of the sub-population (e.g., represented by the constraint matrix 210) to correspond with, match, etc. the aggregate data of the population (e.g., represented by the target value total vector 212) to estimate a demographics distribution of the population…”; i.e. the Examiner understands per Sheppard, the weights [analogous to applicant’s cross-demographic total census audience parameter values, etc…] are used to “scale up the demographics distribution of the sub-population” and therefore, whatever weight value is chosen by the IPF process, that value for the AA factor value, used by Toupet per Sheppard’s IPF process, inherently must be selected from the range of positive values [first range]; i.e. greater than 0.0. If it is not selected from this range of positive values, the weight would not “scale up” as intended. Furthermore, as already shown supra, the IPF process of Sheppard may be extended to Toupet’s IA factor as well as Toupet’s AA factor. However, because the IA factor of Toupet represents an impression adjustment factor, as opposed to audience size adjust (AA) factor, it is evident that the IA perhaps should be selected from a different range [a second range] per Toupet’s intended use of the IA factor, where Toupet teaches per [0035]: “In some examples, determining the mis-attribution corrected impression count [first census-level impression count] involves shifting an impression from the second impressions count corresponding to the first demographic group to a third impressions count corresponding to the second demographic group based on the impressions
adjustment factor [cross-demographic total census impression parameter values].” which Examiner understands means the range of values which this IA factor can take on includes both positive and negative values, as evidenced by Toupet’s Fig. 6 – i.e. Toupet’s IA factor may be selected from a second range of values, different from the range of values for the AA factor when implementing an IPF process of Sheppard which would be obvious to a person of ordinary skill in the art because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)  

Claim 4: (Original)
Toupet/Sheppard teaches the limitations upon which this claim depends. Furthermore, Toupet teaches the following: The apparatus of claim 1, wherein the database proprietor audience size and the database proprietor impression count are based on impressions of the media, the impressions attributable to subscribers of a database proprietor (Toupet, see at least [0029] teaching, e.g.: “…when an online user visits a website and is exposed to an advertisement on that site that has been tagged with beacon instructions, there is a redirect to a server of a database proprietor (e.g., Facebook, Yahoo, Google, etc.). The database proprietor then looks into a most recent cookie set by the database proprietor in the web browser of that client device. The database proprietor then attributes the impression to the user account corresponding to the cookie value… After collecting and attributing the impression to the user account associated with the retrieved cookie value, the database proprietor aggregates the total collected impressions and the size of the unique audience based on demographics associated with user accounts for all logged impressions…”).  

Claims 5, 13, 21:
Toupet/Sheppard teaches the limitations upon which these claims depends. Furthermore, Toupet in view of Sheppard teaches the following: …wherein the first census-level audience size corresponds to a first demographic (Toupet, see at least [0044]-[0045] e.g.: “…misattribution-corrected unique audience size [first census-level audience size] is determined for the demographic group [corresponds to a first demographic] based on the audience adjustment factor and based on a second unique audience size determined at the second internet domain for the demographic group…”) , and the verification controller circuitry is to determine that the first one of the plurality of cross-demographic total census audience parameter values satisfies the first constraint when a sum of the first census-level audience size and a second census-level audience size corresponding to second demographics equals a census-level total audience size (Sheppard, again see at least Figs. 2, 3, 5, and at least [0074]-[0089]; Sheppard teaches an IPF process for determining weights [cross-demographic total census audience parameter values] and checks if the sum of the products of the weights and the demographics distribution of a sub-population “match, etc. the aggregate data of the population (e.g., represented by the target value total vector 212)” Furthermore, Toupet, already teaches, again per at least Figs. 6-7 summing such values for a total; Applicant’s “census-level total audience size” reads on Toupet’s Total “corrected UA (unique audience size)” for a particular demographic, e.g. 94,500 unique audience members for demographic group Female < 50yrs, per Fig. 6.; Furthermore, Toupet sums these values across the respective demographics to arrive at a total, e.g. 243,500 UA unique audience members [a census-level total audience size]. 
    PNG
    media_image1.png
    413
    1083
    media_image1.png
    Greyscale
).  
.) 

Claims 6, 14, 22:
Toupet/Sheppard, teaches the limitations upon which these claims depends. Furthermore, Toupet teaches the following: …wherein the census-level total audience size is based on first audience sizes logged by an audience measurement entity, the audience measurement entity separate from a database proprietor, the database proprietor to generate the database proprietor audience size and the database proprietor impression count based on second impressions of the media, the second impressions attributable to subscribers of the database proprietor (Toupet, see at least [0026], teaching e.g.: “…an audience measurement entity enrolls people that consent to being monitored into a panel… As used herein, a user registration model is a model in which users subscribe to services of those entities by creating an account and providing demographic-related information about themselves. Sharing of demographic information associated with registered users of database proprietors enables an
audience measurement entity to extend or supplement their panel data with substantially reliable demographics information from external sources (e.g., database proprietors),…” Toupet’s “audience measurement entity” is separate from Toupet’s “database proprietors” which are “external sources”).).  

Claims 7, 15, 23:
Toupet/Sheppard teaches the limitations upon which these claims depends. Furthermore, Toupet teaches the following: …wherein the first census-level impression count corresponds to a first demographic (Toupet, see at least [0034]-[0035] e.g.: “…a misattribution ‘corrected impressions count’ [census-level impression count] is determined for the first demographic group [corresponds to a first demographic] based on the impressions adjustment factor and based on a second impressions count determined at the second internet domain for the first demographic group.”), and the verification controller circuitry is to determine that the first one of the plurality of cross-demographic total census impression parameter values satisfies the second constraint when a sum of the first census-level impression count and a second census-level impression count corresponding to second demographics equals a census-level total impression count (Sheppard, again see at least Figs. 2, 3, 5, and at least [0074]-[0089]; Sheppard teaches an IPF process for determining weights [cross-demographic total census audience parameter values] and checks if the sum of the products of the weights and the demographics distribution of a sub-population “match, etc. the aggregate data of the population (e.g., represented by the target value total vector 212)”. Furthermore, Toupet, already teaches, again per at least Figs. 6-7 summing such values for a total; Applicant’s “census-level total impression count” reads on Toupet’s Total “corrected IMP (Impression count)” for a particular demographic, e.g. 288,889 impressions for demographic group Female < 50yrs, per Fig. 6.; Furthermore, Toupet sums these impression counts across the respective demographic to arrive at a total, e.g. 710,000 impressions [a census-level total impression count]. 
    PNG
    media_image1.png
    413
    1083
    media_image1.png
    Greyscale
).  

Claims 8, 16, 24:
Toupet teaches the limitations upon which these claims depends. Furthermore, Toupet teaches the following: …wherein the census-level total impression count is based on first impressions of the media logged by an audience measurement entity, the audience measurement entity separate from a database proprietor, the database proprietor to generate the database proprietor audience size and the database proprietor impression count based on second impressions of the media, the second impressions attributable to subscribers of the database proprietor (Toupet, see at least [0026], teaching e.g.: “…an audience measurement entity enrolls people that consent to being monitored into a panel… As used herein, a user registration model is a model in which users subscribe to services of those entities by creating an account and providing demographic-related information about themselves. Sharing of demographic information associated with registered users of database proprietors enables an
audience measurement entity to extend or supplement their panel data with substantially reliable demographics information from external sources (e.g., database proprietors),…”; Toupet’s “audience measurement entity” is separate from Toupet’s “database proprietors” which are “external sources”).

Conclusion
The following prior art is made of record although not relied upon as it is considered pertinent to applicant's disclosure:
US 2019/0147461 A1, to Sheppard, regarding solving systems of multiple equations to find “census terms” analogous to applicant’s cross-demographic audience and impression parameters. 
US 2013/0097312 A1, to Mazumdar, regarding: “Example methods and apparatus to determine impressions using distributed demographic information are disclosed. A disclosed example method to monitor media exposure involves receiving, at a first internet domain, a first request from a client computer, the first request indicative of access to the media at the client computer.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622